l\\i

r1LED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAN 23 2013
FRANCINE MCSS> ) Clerk, u.s. District and
) Bankruptcy Courts
Plaintiff, )
) ,
v ) Civil Action No.  _/[‘
j 13 /@
WMATA, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and her pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff brings this action against the Washington Metropolitan Area Transit Authority
("WMATA") and alleges retaliation for having reported misconduct by other employees.
Attached to her complaint are documents related to the filing on December 21, 2012, of an
employment discrimination action against WMATA in the Superior Court of the District of
Columbia.

Review of the Superior Court docket demonstrates that the case is pending. Under these
circumstances, federal adjudication of plaintiffs claims is not appropriate because "(l) there are
ongoing state proceedings that are judicial in nature; (2) the state proceedings implicate
important state interests; and (3) the proceedings afford an adequate opportunity to raise the
federal claims." Delaney v. District of Columbia, 659 F. Supp. 2d 185, 194 (D.D.C. 2009)
(citing Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. l996)). In addition, "based on principals of
equity, the doctrine of Younger v. Harris, 401 U.S. 37 (1971), and its progeny restrains federal

courts from interfering in ongoing state judicial proceedings." District Properties Associates v.

District of Columbia 743 F.3d 21, 27 (D.C. Cir. 1984); see also Fleming v. Um`led States, 847 F.
Supp. 170, 172 (D.D.C. 1994), aff ’a', 1994 WL 474995 (D.C. Cir. 1994), cert denz`ea', 513 U.S.

1150 (1995) (holding that district court lacks authority to review Superior Court judge’s ruling).

ln order to avoid duplicative legal proceedings and waste of judicial resources, see JMM Corp. v.

District of Columbz`a, 378 F.3d 1117, 1122 (D.C. Cir. 2004), the Court will dismiss this action.

r? &//7/

nited States I§istrici’ Judge /

An Order is issued separately.

DATE: